Mabshall, J.
This was an action to recover of the de-
fendant an amount claimed to be due for justice’s fees. The plaintiff claimed fees according to the general statutes on the subject. The county board allowed fees in accordance with a regulation made by it pursuant to ch. 250, Laws of 1895. On appeal to the circuit court it was decided that the county regulation was void, and judgment in favor of the plaintiff for the amount disallowed by the' board was thereupon rendered. Only the question of the validity of the aforesaid regulation is involved on this appeal.
The case is ruled by the decision in Wentworth v. JRaoine 'County, ante, p. 26.
By the Gourt.— The judgment of the circuit court is reversed, and the cause remanded with directions to render judgment in favor of the defendant for costs.